In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Harkavy, J.), entered March 30, 2005, which, upon a jury verdict on the issue of liability in favor of the defendants and against her and, upon an order of the same court dated November 3, 2004, denying her motion pursuant to CPLR 4404 (a) to set aside the jury verdict and for a new trial, is in favor of the defendants and against her dismissing the complaint.
Ordered that on the Court’s own motion, the notice of appeal from the order is deemed to be a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the defendants.
The plaintiff failed to preserve for appellate review her claim that the trial court erred in failing to instruct the jury pursuant to PJI3d 2:25 (2006) that the violation of the New York City Building Code was negligence per se, since she did not request such a charge at the trial, nor did she object at that time to the trial court’s failure to so charge (see CPLR 4110-b; Rossetti v Campanella, 118 AD2d 552 [1986]). In any event, the plaintiffs contention that she was entitled to such a charge is without merit (see Rockowitz v Greenstein, 11 AD3d 523 [2004]; see also Elliott v City of New York, 95 NY2d 730 [2001]). Florio, J.P., Adams, Santucci and Lunn, JJ., concur.